                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5
                                                                                                          UNITED STATES DISTRICT COURT
                                                                  6
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                  7

                                                                  8
                                                                      IN RE ARTEM KOSHKALDA,                              Case No.: 19-cv-05696-YGR
                                                                  9
                                                                                                                          ORDER DIRECTING PARTIES TO PERFECT
                                                                 10                Debtor.                                RECORD
                                                                 11   _____________________________________               Re: Dkt. No. 2
                                                                      ARTEM KOSHKALDA,
                                                                 12
                               Northern District of California
United States District Court




                                                                 13                Appellant,

                                                                 14          v.
                                                                 15
                                                                      SEIKO EPSON CORPORATION, ET. AL.,
                                                                 16
                                                                                   Appellees.
                                                                 17

                                                                 18          As advised previously in a notice from the Clerk of the Court (see Dkt. No. 2), before briefing
                                                                 19   can begin, the parties must first perfect the record.
                                                                 20          Pursuant to Federal Rule of Bankruptcy Procedure (“FRBP”) 8009(a)(1)(A), the “appellant
                                                                 21   must file with the bankruptcy clerk and serve on the appellee a designation of the items to be included
                                                                 22   in the record on appeal and a statement of the issues to be presented.” As noted in the Bankruptcy
                                                                 23   Docket, this filing was due by September 24, 2019, i.e. 14 days after the filing of the notice of appeal.
                                                                 24   FRBP § 8009(a)(1)(B). Pursuant to FRBP 8009(a)(4), the record on appeal must include the
                                                                 25   following:
                                                                 26
                                                                                        docket entries kept by the bankruptcy clerk;
                                                                 27                     items designated by the parties;
                                                                                        the notice of appeal;
                                                                 28
                                                                                        the judgment, order, or decree being appealed;
                                                                                        any order granting leave to appeal;
                                                                  1
                                                                                        any opinion, findings of fact, and conclusions of law relating to the issues on
                                                                  2                      appeal, including transcripts and oral rulings; and
                                                                                        any statement of the evidence prepared by appellant where a transcript is
                                                                  3
                                                                                         unavailable.
                                                                  4   Once the Bankruptcy Court has transmitted the perfected record, appellant shall file and serve his
                                                                  5   opening brief within thirty (30) days.
                                                                  6          Appellant is reminded that FRBP 8014(a) dictates what must be included in appellant’s brief.
                                                                  7   The appellant’s brief must contain the following under appropriate headings and in the order
                                                                  8   indicated:
                                                                  9
                                                                                     (1) a corporate disclosure statement, if required by Rule 8012;
                                                                 10                  (2) a table of contents, with page references;
                                                                                     (3) a table of authorities--cases (alphabetically arranged), statutes, and
                                                                 11
                                                                                     other authorities--with references to the pages of the brief where they are
                                                                 12                  cited;
                                                                                     (4) a jurisdictional statement, including:
                                                                 13                          (A) the basis for the bankruptcy court’s subject-matter jurisdiction,
                               Northern District of California
United States District Court




                                                                                             with citations to applicable statutory provisions and stating
                                                                 14
                                                                                             relevant facts establishing jurisdiction;
                                                                 15                          (B) the basis for the district court’s or BAP’s jurisdiction, with
                                                                                             citations to applicable statutory provisions and stating relevant
                                                                 16                          facts establishing jurisdiction;
                                                                                             (C) the filing dates establishing the timeliness of the appeal; and
                                                                 17
                                                                                             (D) an assertion that the appeal is from a final judgment, order, or
                                                                 18                          decree, or information establishing the district court’s or BAP’s
                                                                                             jurisdiction on another basis;
                                                                 19                  (5) a statement of the issues presented and, for each one, a concise
                                                                 20
                                                                                     statement of the applicable standard of appellate review;
                                                                                     (6) a concise statement of the case setting out the facts relevant to the
                                                                 21                  issues submitted for review, describing the relevant procedural history,
                                                                                     and identifying the rulings presented for review, with appropriate
                                                                 22                  references to the record;
                                                                 23                  (7) a summary of the argument, which must contain a succinct, clear, and
                                                                                     accurate statement of the arguments made in the body of the brief, and
                                                                 24                  which must not merely repeat the argument headings;
                                                                                     (8) the argument, which must contain the appellant’s contentions and the
                                                                 25                  reasons for them, with citations to the authorities and parts of the record
                                                                 26                  on which the appellant relies;
                                                                                     (9) a short conclusion stating the precise relief sought; and
                                                                 27                  (10) the certificate of compliance, if required by Rule 8015(a)(7) or (b).
                                                                 28



                                                                                                                         2
                                                                  1   Fed. R. Bankr. P. 8014(a).
                                                                  2          In light of his pro se status, appellant may wish to seek assistance from the Legal Help Center.
                                                                  3   Parties can make an appointment to speak with an attorney who can provide basic legal information
                                                                  4   and assistance. The Help Center does not see people on a “drop-in” basis, and will not be able to
                                                                  5   represent parties in their cases. There is no charge for this service. To make an appointment with the
                                                                  6   Legal Help Center, you may: (1) sign up in person on the appointment book outside the Legal Help
                                                                  7   Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or Oakland Courthouse
                                                                  8   (Room 470S); (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org. The Help
                                                                  9   Center’s website is available at https://cand.uscourts.gov/legal-help. They also have tips in
                                                                 10   Bankruptcy cases for designating the record for an appeal and drafting and filing a statement of issues
                                                                 11   to be presented.
                                                                 12          The District Court has produced a guide for self-represented/pro se litigants called
                                                                 13   Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides
                               Northern District of California
United States District Court




                                                                 14   instructions on how to proceed at every stage of a case, including discovery, motions, and trial. It is

                                                                 15   available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of

                                                                 16   charge, from the Clerk’s Office.

                                                                 17          The Court thus ORDERS as follows:

                                                                 18          1. Appellant shall designate the record and file a statement of issues to be presented in this

                                                                 19              appeal by December 6, 2019.

                                                                 20          2. Appellee shall file all cross designations to portions of the bankruptcy record on appeal

                                                                 21              and a statement of issues to be presented and within fourteen (14) days of appellant’s

                                                                 22              filing.

                                                                 23          IT IS SO ORDERED.

                                                                 24
                                                                      Dated: November 12, 2019
                                                                 25                                                           ____________________________________
                                                                 26                                                               YVONNE GONZALEZ ROGERS
                                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                                 27

                                                                 28



                                                                                                                          3
